Citation Nr: 0919767	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to a TDIU.  In January 2007, and again 
in April 2008, the Board remanded the case to the RO for 
additional action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities are a right 
ankle disability, rated as 20 percent disabling, and a 
seizure disorder, rated as 20 percent disabling.  The 
combined rating for those disabilities is 40 percent.  The 
Veteran contends that his right ankle disability makes him 
unable to work.

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), it is 
the established policy of VA that all veterans who are 


unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Rating boards should submit such 
cases to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU.  
38 C.F.R. § 4.16(b).  The Board does not have the authority 
to assign, in the first instance, higher ratings on an 
extraschedular basis.  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The Veteran underwent right ankle replacement surgery, total 
ankle arthroplasty, in January 2002.  He underwent additional 
surgeries on that ankle before and after the 2002 surgery.  
In April 2003, the Veteran was medically retired from his 
work as a shipboard inspector for the United States Navy.  
The United States Social Security Administration determined 
that the Veteran was disabled as of April 2003, due to his 
right ankle disability.

In January 2007, the Board remanded the case to the RO via 
the AMC.  The Board instructed that the case be referred to 
the Compensation and Pension Service for consideration of a 
TDIU on an extraschedular basis.  The AMC referred the case 
to the Compensation and Pension service in January 2007.  In 
February 2007, the Director of the Compensation Service 
determined that the Veteran was not entitled to a TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b).

The case was returned to the Board, and additional evidence 
was received, including a private medical opinion supporting 
the TDIU claim.  In August 2008, the Board again remanded the 
case to the RO via the AMC.  The Board instructed that the 
Veteran be afforded a VA orthopedic examination, with the 
examiner to provide a specific opinion as to the extent to 
which the Veteran's right ankle disability renders him 
unemployable.  The Board also instructed that the AMC/RO 
again refer the case to the Director of the Compensation and 
Pension service for consideration of a TDIU on an 
extraschedular basis.

The Veteran had a VA orthopedic examination in October 2008.  
The examiner provided indicated that the Veteran's right 
ankle disability had significant occupational effects, but 
did not state whether, or to what extent, the ankle 
disability made the Veteran unable to work.

In February 2009, the AMC requested a determination from the 
Director of Compensation and Pension Service as to whether an 
extraschedular evaluation was warranted.  The case was 
returned to the Board without any response from the 
Compensation and Pension Service to the February 2009 
request.

The Veteran has submitted additional evidence and argument in 
the case, including a VA orthopedist's statement supporting 
the claim.

The Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The instructions of the 
Board's August 2008 remand have not been fulfilled.  The 
Board will remand the case for an addendum to the VA 
examination report to provide the requested opinion, and for 
a determination from the Compensation and Pension Service, 
with consideration of all the evidence.

Accordingly, the case is REMANDED for the following action:

1.  The VA physician who examined the 
Veteran in October 2008 should be provided 
the Veteran's claims file for review, and 
should provide an opinion as to whether 
the Veteran's right ankle disability makes 
him unable to secure and follow a 
substantially gainful occupation.  If that 
examiner is unavailable, or the examiner 
determines that the requested opinion 
cannot be provided without an examination, 
the Veteran should be scheduled for an 
appropriate VA examination after which the 
examiner must provide an opinion as to the 
extent to which the Veteran's right ankle 
disorder renders him unemployable.  

2.  The Veteran's claims file, including 
the evidence submitted through April 2009, 
must be provided to the Director of the 
Compensation and Pension Service for 
review.  Obtain from the Director a 
determination as to whether a TDIU is 
warranted on an extraschedular basis.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's TDIU claim can be granted.  If 
the claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond before the case 
is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



